Citation Nr: 1500952	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-31 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cervical spine disability, to include for C4-C7 posterior cervical decompression and fusion.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability associated with C4-C7 posterior cervical decompression and fusion performed at a VA medical facility in June 2006.

3.  Entitlement to service connection for a neurological disorder of the upper extremities, to include as secondary to cervical spine disability.

4.  Entitlement to service connection for an acquired psychiatric disorder to include as secondary to a service-connected disability.


REPRESENTATION

Appellant (Veteran) represented by:	Paralyzed Veterans of America, Inc. (PVA)
ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to May 1971.  

This matter came to the Board of Veterans Appeals' (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  In July 2014, the Board remanded this matter for additional medical inquiry.  

The most recent VA Form 21-22 of record is dated in September 2010 and authorizes PVA to act as the Veteran's representative.  The Veteran was previously represented by Texas Veterans Commission (TVC) via a VA Form 21-22 signed in August 2007. 

In the July 2014 remand, the claims to service connection for an upper extremity neurological disorder and for an acquired psychiatric disorder were framed more narrowly - i.e., as a claim to service connection for peripheral neuropathy, and as a claim to service connection for depression, respectively.  Going forward, the issues will be addressed more broadly.  With regard to the upper extremities, the evidence indicates that the Veteran's upper extremity neurological symptoms may be due to radiculopathy related to a cervical spine disorder, rather than due to peripheral nerves.  With regard to the Veteran's psychiatric state, the record is unclear as to which disorder the Veteran currently has, other than the posttraumatic stress disorder (PTSD) which has been service-connected.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a service connection claim that describes only one particular disorder should not necessarily be limited to that disorder).  For each claim, it is more appropriate to consider the Veteran's claimed symptoms as a single claim, rather than several separate claims. 

The record consists solely of electronic claims files and has been reviewed.  Relevant evidence has not been included in the record since the November 2014 Supplemental Statement of the Case (SSOC).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


REMAND

The record indicates that the Veteran did not appear for medical examinations scheduled for him pursuant to the Board's July 2014 remand.  However, no documentation is of record showing that the Veteran and PVA were properly notified of the examinations.  

It appears that recent documentation pertaining to the Veteran's claims has been sent to TVC, who was revoked as the Veteran's representative in September 2010.  According to an August 2011 letter to the Veteran, the RO did not locate the September 2010 VA Form 21-22 authorizing PVA, which is now part of the electronic record.  This appears to be the reason why the RO has continued to consider TVC the authorized representative despite the revocation in September 2010.  

To ensure that the Veteran and his authorized representative (PVA) are properly notified of the medical examinations directed by the Board, another remand is necessary.  Stegall v. West, 11 Vet. App. 268, 270 (1998).   

The Board takes this opportunity to advise the Veteran that his cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examinations, is critical.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).


Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  The most recent records are dated in August 2011.  If no additional VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 

2.  Schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his current neck disorder, his current upper extremity neurological problems, and his current depression.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination, to include a copy of this remand and any newly associated records obtained as a result of this remand.  The following questions should then be addressed.  

Neck:

(a)  What are the Veteran's current cervical spine disorders?  

(b)  Did a cervical spine disability clearly and unmistakably exist prior to service?  

(c)  If so, is it clear and unmistakable (i.e. the evidence is obvious) that the disability worsened in service?  

(d) If so, is it clear and unmistakable (i.e. the evidence is obvious) that it was not aggravated by service?  In other words, is it clear and unmistakable that any worsening was acute and transitory or was due to the natural progression of the disease?  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

(e)  if it is not clear and unmistakable that a neck disability existed at service entrance, is it at least as likely as not (i.e., probability of 50 percent or higher) that a current cervical spine disorder relates to the service?  

Review of the entire file is required; however, attention is invited to the service treatment records of record, which include the entrance examination with normal exam but positive history, several profiles due to neck pain, and several treatment records showing ongoing symptoms. 

38 U.S.C.A. § 1151 Claim:

(a)  A qualified orthopedic surgeon should review the Veteran's claim to service connection under this provision, and then determine the Veteran's current cervical spine disorders.    

(b)  Is it at least as likely as not that the Veteran has additional disability as a result of the C4-C7 posterior cervical decompression and fusion performed at a VA medical facility in June 2006?  If there is additional disability, the examiner is asked to specifically identify the nature of the additional disability.

(c)  If, and only if, there is additional disability, is it at least as likely as not that the additional disability was due to negligence or fault by VA.

(d)  If, and only if, there is additional disability, but it was not due to fault or negligence of VA, is it at least as likely as not that the additional disability is due to an event that was not reasonably foreseeable?  When answering the question, the physician should not focus on whether the event was actually foreseen, but should instead address whether a reasonable medical practitioner would have foreseen the event or additional disability.

Upper Extremity Neurological Disorders:

(a)  What are the neurological disorders in the Veteran's upper extremities?  

(b)  Is it at least as likely as not that a diagnosed neurological disorder of the upper extremities was present in service, was caused by service, or is otherwise related to service?  

(c)  If the answer to (b) is negative, and the Veteran's neck disorder is found to be service-connected under either 38 C.F.R. § 3.303 and/or 38 U.S.C.A. § 1151, is it at least as likely as not that the neurological disorder of the upper extremity is proximately due to or the result of a neck disorder?   

(d)  If a neck disorder is found to be service connected, and the answer to (c) is negative, is it at least as likely as not that a neurological disorder of the upper extremities is aggravated (i.e., permanently worsened beyond the natural progress) by a service-connected neck disorder?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder.  

Psychiatric Disorder:

(a)  What are the Veteran's current psychiatric disorders, other than the service-connected PTSD?  

(b)  Is it at least as likely as not that a current psychiatric disorder other than PTSD began in service, was caused by service or is otherwise related to active military service?

(c)  If the answer to (b) is negative, is it at least as likely as not that a current psychiatric disorder other than PTSD is proximately due to or the result of a service-connected disorder (to include PTSD or any other disorder such as an orthopedic or neurological disorder)?   

(d)  If the answer to (c) is negative, is it at least as likely as not that a psychiatric disorder other than PTSD is aggravated (i.e., worsened beyond the natural progress) by a service-connected disorder (to include PTSD or any other disorder such as an orthopedic or neurological disorder)?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder.  

The examiners are asked to explain the reasons behind any opinions expressed and conclusions reached.  

The examiners are reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.

4.  The AOJ must notify the Veteran that it is his responsibility to report for the above examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  

5.  After all the above development has been completed, readjudicate the claims on appeal.  If an issue remains denied, the Veteran should be provided with a SSOC as to the denied issue, and afforded a reasonable period of time within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




